Exhibit 10.a

 

[g23881kjimage002.jpg]

 

 

Textron Financial Corporation

 

11575 Great Oaks Way

Subsidiary of Textron Inc.

 

Suite 210

 

 

Alpharetta, Georgia  30022

 

 

(770) 360-9600

 

[*CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.]

 

PROGRAM AGREEMENT

 

dated as of January 20, 2003

 

Arctic Cat Sales Inc.

601 Brooks Avenue South

Thief River Falls, MN 56701

 

Attention:  Mr. Tim Delmore

 

Gentlemen:

 

Textron Financial Corporation (“Textron Financial”) is pleased to propose the
following Dealer Network Financing Facility Program (“Program”) to Arctic Cat
Sales Inc. (“Company”) for its U.S. dealers (“Dealers”). The following Program
provides the terms and conditions under which Textron Financial may be the
exclusive provider of financing to the Dealers of the Company during the term of
this Program Agreement.  The programs are not committed lines of credit, and all
financing shall be subject to Textron Financial credit and documentation
requirements.  Nothing contained herein shall limit Textron Financial’s right to
provide or decline to provide financing to Dealers, in amounts and upon terms
which shall be determined by Textron Financial, in its sole and absolute
discretion, and without notice to the Company.  All of the Company’s obligations
hereunder and under the various agreement of the Company in connection herewith
will be guaranteed by Arctic Cat Inc. (the “Guarantor”), the owner of all of the
capital stock of the Company, as provided for in the Guaranty Agreement of even
date herewith (the “Guaranty”).  With respect to each calendar year (commencing
with calendar year 2004), the Company will provide Textron Financial with copies
of the Dealer program materials it intends to use in such calendar year
(including, without limitation, all interest rate subvention programs)
reasonably in advance of its actual use of such materials. Textron Financial
will have the opportunity to approve or object to such Dealer program materials
within five (5) business days after its receipt thereof; if Textron Financial
does not send to the Company any objection within said time period, Textron
Financial will be deemed to have approved such materials.  If Textron Financial
does timely object to such materials, the Company and Textron Financial will
cooperate with each other to reach a mutual agreement as to the final terms of
such Dealer program materials.  The Company has delivered to Textron Financial
copies of its Dealer program materials for calendar year 2003 and Textron
Financial has approved the same.  Approvals by Textron Financial of Dealer
program materials shall be solely for the express purposes referred to in this
Program Agreement for which such materials are to be used and, any such approval
notwithstanding, if any inconsistency shall exist between a term in such Dealer
program materials and a term provided for in the Program, then the term provided
for in the Program shall prevail.

 

--------------------------------------------------------------------------------

* Pursuant to 17 CFR 240.24b-2, confidential treatment of the omitted
information has been requested and has been filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Program Terms

 

Payment to Company:

 

* of net invoice cost

 

 

 

Interest rate and

 

 

payments:

 

Free Flooring Period:  Interest free to the Dealer for a period of time to be
designated by the Company in its original manufacturer’s invoice to the Dealer
for the product (the “Free Flooring Period”); the Company shall pay floorplan
interest to Textron Financial at the rate of *.  Unless otherwise agreed in
writing by Textron Financial and the Company, interest shall be payable by the
Company monthly, in arrears, and shall be due and payable by the fifteenth
(15th) day of the month following the month in which such interest accrues.

 

 

 

 

 

Dealer Rate:  Dealer pays interest to Textron Financial in accordance with the
agreements between Dealer and Textron Financial at a basic rate of *.  At
maturity, Dealer pays a maturity rate of interest in accordance with the
agreements between Dealer and Textron Financial, which shall be *.  Default rate
shall be as provided in the agreements between Dealer and Textron Financial.
Unless otherwise agreed in writing by Textron Financial and the Company,
interest shall be payable by each Dealer monthly, in arrears, and shall be due
and payable by the fifteenth (15th) day of the month following the month in
which such interest accrues.

 

 

 

 

 

The Company agrees that, if the Company and Textron Financial shall mutually
agree to change the foregoing interest and fee program being charged to the
Dealers such that such interest and fees become more favorable to such Dealers
(including, without limitation, reducing the *), the Company shall reimburse
Textron Financial on a monthly basis for the shortfall in payments that Textron
Financial receives in respect of such changed interest rate and fee program in
comparison to what Textron Financial would have received if the original
interest rate and fee program described above had remained in place.  Such
reimbursing payments shall be made by the Company monthly, in arrears, and shall
be due and payable by the fifteenth (15th) day of the month following the month
in which such payments accrue.

 

 

 

 

 

Interest Rate Terms:  The interest rates set forth above are annual rates
(interest to be calculated on the basis of a 360 day year for the actual number
of days elapsed) and are variable and will be adjusted from time to time when
and as * may change.  *.  Payment application, other than as to immediately
available funds, may occur up to one business day after deposit into Textron
Financial’s account to allow for clearance of funds.

 

 

 

 

 

Textron Financial will invoice Dealers monthly, and will invoice the Company
monthly for any Dealer interest to be paid by the Company.

 

 

 

 

 

Carryover Extension of Free Flooring Period:  The Company may, at its option
from time to time, elect to extend in whole or in part the Free Flooring Period
for

 

--------------------------------------------------------------------------------

* Pursuant to 17 CFR 240.24b-2, confidential treatment of the omitted
information has been requested and has been filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

 

 

any one or more units of inventory for any one or more Dealers for a period of
time not to exceed * months (subject, in any case, to the last sentence of this
paragraph).  The Company’s notice shall specify the applicable Dealer(s),
unit(s) of inventory, and the percentage of the interest payments to be paid by
the Company.  During any such extension of the Free Flooring Period, that
portion of the interest to be paid by the Company shall be paid at the rate of
interest, on the interest payment dates, and otherwise pursuant to the terms
applicable to floorplan interest paid by the Company, in each case as set forth
hereinabove, and that portion of the interest (together with fees) to be paid by
a Dealer shall be payable by such Dealer at the Dealer Rate, on the interest
payment dates, and otherwise pursuant to the terms applicable to floorplan
interest and fees to be paid by such Dealer, in each case as set forth
hereinabove.  Nothing herein shall be deemed or construed to allow an extension
of time to repay a loan beyond the maturity date otherwise applicable to such
loan without Textron Financial’s written agreement.

 

Invoice

Disbursement:

 

* from Textron Financial’s receipt of invoice via Automated Clearing House
(“ACH”).

 

 

 

Repurchase Agreement,

Credit Enhancement Indemnity, and

Transition Period Indemnity

from Company:

 

 

 

 

(A)                              Repurchase Agreement:  The Company shall
provide  repurchase support through a repurchase agreement of even date herewith
(“Repurchase Agreement”) as more fully set forth in said Repurchase Agreement.

 

 

 

 

 

(B)                                Credit Enhancement Indemnity.  In addition,
the Company shall provide, on a case by case basis, based upon the
creditworthiness of the respective Dealer and at the request of the Company,
full or partial recourse, as the case may be, as credit enhancement for such
Dealer(s) pursuant to and subject to the terms of such recourse or
indemnification agreements as may be acceptable to both the Company and Textron
Financial from time to time (such full or partial recourse being referred to
herein as the “Credit Enhancement Indemnity”).  In the event that the Company
offers and Textron Financial accepts such Credit Enhancement Indemnity from the
Company, Textron Financial may in its sole discretion, but shall not be
obligated to, release or reduce such indemnity with respect to any particular
Dealer(s) from time to time in writing.  Notwithstanding any other provision of
any agreement to the contrary (specifically including the aggregate amounts of
Credit Enhancement Indemnity that may be offered by the Company with respect to
any one or more Dealers), the aggregate amount that the Company may be liable to
pay to Textron Financial in respect only of Credit Enhancement Indemnity shall
not exceed * annually, unless otherwise specifically agreed by the Company in
writing.  For the avoidance of doubt, Credit Enhancement Indemnity that may be
offered by the Company shall be in addition to any and all other obligations of
the Company, and the immediately preceding sentence shall not be

 

--------------------------------------------------------------------------------

* Pursuant to 17 CFR 240.24b-2, confidential treatment of the omitted
information has been requested and has been filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

 

 

deemed or construed to limit or otherwise modify any other obligation of the
Company.

 

 

 

 

 

(C)                                Transition Period Indemnity.  In addition,
the Company shall provide to Textron Financial first loss recourse in the
maximum amount of  * in the aggregate for all loans in the portfolio which is
the subject of this Program Agreement through March 31, 2004, all as more fully
set forth in an indemnity agreement of even date herewith (the “Indemnity
Agreement”).

 

 

 

Dealer payoff:

 

100% of outstanding balance, due in full upon the earlier of sale of the
particular unit, or 12 months from date of original manufacturer’s invoice,
after which maturity or default rate of interest applies.

 

Other General Terms:

 

Facility Guideline:

 

* (said facility guideline to consist of unpaid outstanding principal of loans
to Dealers).

 

 

 

Initial Term

 

 

and Renewal

 

 

Terms:

 

Initial * year term subject to automatic * year renewals thereafter unless, not
less than *  days nor more than * days prior to the last day of any then current
term (including, without limitation, the initial term), either the Company or
Textron Financial shall have given the other party hereto written notice of its
decision not to have the term of this Program Agreement automatically extended;
in any such case, the term of this Program Agreement shall terminate on the last
day of the then current term hereof.  Expiration of the initial * year term, or
any renewal term, of this Program Agreement shall not relieve the Company of (a)
any of its unperformed obligations hereunder or (b) any of its obligations under
the Repurchase Agreement, any Credit Enhancement Indemnity, the Indemnity
Agreement, or any other agreement with Textron Financial in respect of advances
made or any commitments issued pursuant to the Program prior to such expiration.

 

 

 

Company Early

 

 

Termination:

 

The Company may terminate the term of this Program Agreement prior to its
scheduled termination date by giving Textron Financial notice of its intent to
so terminate not less than * days prior to the effective early termination date
so stated in such notice (the

 

--------------------------------------------------------------------------------

* Pursuant to 17 CFR 240.24b-2, confidential treatment of the omitted
information has been requested and has been filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

 

 

date on which the early termination of this Program Agreement set forth in such
notice actually becomes effective is referred to in this paragraph as the
“effective early termination date”).  Notwithstanding such early termination,
the Company shall be obligated in accordance with all the terms and conditions
under the Program, including without limitation this Program Agreement, the
Repurchase Agreement, any Credit Enhancement Indemnity, and the Indemnity
Agreement, until such times as all obligations, monetary and otherwise, in
respect of the Program and advances made or commitments issued prior to the
effective early termination date are satisfied with Textron Financial. For the
avoidance of doubt, upon the effective early termination date, Textron Financial
shall have no obligations to advance any additional sums under this Program.  In
addition, not later than the effective early termination date, an early
termination fee shall be paid by the Company to Textron Financial in an amount
determined in accordance with the following schedule:

 

 

 

 

 

*

 

 

 

 

 

Notwithstanding any provision to the contrary, no early termination fee will
apply if the Company terminates this Program Agreement due to (i) a breach by
Textron Financial of any of its material obligations under this Program
Agreement, or (ii) any breach by Textron Financial of the Servicing Guidelines
set forth on Exhibit 1 attached hereto and incorporated herein by reference, and
in the case of either of the foregoing (i) or (ii) such breach is not cured
within 60 days after written notice from the Company to Textron Financial.   The
Servicing Guidelines are attached hereto as Exhibit 1 and used herein solely in
connection with a determination as to whether an early termination fee shall be
payable under this paragraph and shall be used for no other purpose whatsoever
under or in connection with this Program Agreement.

 

 

 

Textron Financial

 

 

Early Termination:

 

Textron Financial may terminate the term of this Program Agreement prior to its
scheduled termination date by giving the Company not less than 10 days’ prior
written notice of its intent to so terminate (the date on which the early
termination of this Program

 

--------------------------------------------------------------------------------

* Pursuant to 17 CFR 240.24b-2, confidential treatment of the omitted
information has been requested and has been filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

 

 

Agreement set forth in such notice actually becomes effective is referred to in
this paragraph as the “effective early termination date”) as a result of (a) any
default by the Company under this Program Agreement,  the Repurchase Agreement,
any Credit Enhancement Indemnity, or the Indemnity Agreement (after the
expiration of any applicable cure period), (b) any default by the Guarantor
under the Guaranty (after the expiration of any applicable cure period) or the
termination of the continuing nature of the Guaranty by the Guarantor, (c) the
Company’s failure to offer to Dealers or otherwise comply with the interest rate
subvention programs described in the Dealer program materials delivered by the
Company to Textron Financial and approved by Textron Financial, as contemplated
in the first paragraph of this Program Agreement, or (d) the Company’s
exercising its “Carryover Extension of Free Flooring Period” rights which, in
the aggregate, are materially in excess of historical amounts.  Notwithstanding
such early termination, the Company shall be obligated in accordance with all
the terms and conditions under the Program, including without limitation its
unperformed obligations under this Program Agreement, the Repurchase Agreement,
any Credit Enhancement Indemnity, and the Indemnity Agreement, until such times
as all obligations, monetary and otherwise, in respect of the Program and
advances made or commitments issued prior to the effective early termination
date are satisfied with Textron Financial. For the avoidance of doubt, upon the
effective early termination date, Textron Financial shall have no obligations to
advance any additional sums under this Program.

 

 

 

Termination Purchase

Option:

 

In the event the Company or Textron Financial shall terminate this Program
Agreement, as provided above, or that the term of this Program Agreement shall
expire on its scheduled termination date, the Company shall have the right at
its sole option to pay to Textron Financial all Dealer amounts due to Textron
Financial in respect of the Program.   Upon the indefeasible payment in full of
all such amounts, Textron Financial will assign to the Company, without recourse
and without representation or warranty of any kind excepting only a warranty
that the assigned assets

 

--------------------------------------------------------------------------------

* Pursuant to 17 CFR 240.24b-2, confidential treatment of the omitted
information has been requested and has been filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

 

 

are free and clear of liens created by or through Textron Financial, all of its
right, title and interest solely in respect of loans extended to Dealers under
the Program together with the Lending Documents (as defined below) in respect
thereof; to the extent that Textron Financial’s lending relationship with any
Dealer extends beyond Program-related loans, Textron Financial shall in all
cases retain such other loans and shall, if necessary, redocument or cause to be
redocumented any of the Loan Documents so that the loan documents of any Dealer
assigned to the Company under this paragraph will relate solely to loans
extended to such Dealer under the Program (and all out-of-pocket costs incurred
by Textron Financial with respect to such redocumenting will be for the account
of the Company) and, where appropriate, will enter into intercreditor agreements
with the Company in respect of any Dealer that will be obligated on loans to the
Company as well as to Textron Financial after giving effect to the exercise of
such option.  The foregoing purchase option is subject to any applicable
governmental or regulatory approvals and requirements, the cost of which, if
any, (including Textron Financial’s legal fees and expenses) shall be borne by
the Company.

 

 

 

Documentation:

 

All legal documentation (“Lending Documents”) entered into between the parties
and any third parties as applicable must be satisfactory to Textron Financial
counsel.  The forms of Lending Documents are generally expected to include
Guaranty, New Approval Letter, Dealer Program Letter, Assistant Secretary’s
Certificate, General Partner’s Certificate, Certificate of Authority of Limited
Liability Company, Borrower Resolution, Sole Officer’s Certificate, UCC-1
Financing Statement, and Wholesale Security Agreement; the Wholesale Security
Agreement shall be substantially in the form attached hereto as Exhibit 2,
unless otherwise agreed by the Company, and the other documents shall be
substantially in the standard forms thereof of Textron Financial (with such
changes therein as are required by the terms of the Program).

 

 

 

Floorchecks:

 

* per year or approximately every * days, per Dealer, for Dealers with balances
of * or more; for Dealers with balances of less then *, floorchecks shall occur
approximately every * days.  Dealer balances shall be based upon quarterly
dealer

 

--------------------------------------------------------------------------------

* Pursuant to 17 CFR 240.24b-2, confidential treatment of the omitted
information has been requested and has been filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

 

 

outstandings statements.  All floorchecks will be conducted by Textron Financial
or its agents.

 

 

 

*:

 

*

 

 

 

*:

 

*

 

 

 

Credit Line

 

 

Transfer:

 

Provided that a Dealer is currently an “active” dealer with Deutsche Financial
Services Corp. (or any affiliate thereof) and the Company, and further provided
that no material change/problems arise in a Dealer’s performance or financial
condition, then Textron Financial’s credit limit for such Dealer through
April 1, 2004 will be not less than the amount of such Dealer’s currently
approved credit limit in place with Deutsche Financial Services Corp. or an
affiliate thereof for floorplan financing of the Company’s product.  A list of
such  Dealers and their current credit limits with  Deutsche Financial Services
Corp. (or any affiliate thereof) will be delivered to Textron Financial by the
Company and agreed upon by the Company and Textron Financial contemporaneously
with the execution and delivery of this Program Agreement.

 

CONFIDENTIAL INFORMATION

 

Confidential

 

 

Information:

 

As used herein: with respect to information provided by Textron Financial to the
Company, Textron Financial is the “Provider” and the Company is the “Recipient”;
with respect to information provided by the Company to Textron Financial, the
Company is the “Provider” and Textron Financial is the “Recipient”.  As used
herein, the term Confidential Information means written and oral information
provided by Provider to Recipient which has competitive value and is proprietary
and confidential in nature, such information being not generally available to
the public or in the trade, and any information designated by Provider as
Confidential.  This includes, but is not limited to, any and all financial,
technical, commercial or other information and documents concerning the
Provider’s business and affairs as has been or may hereafter be provided to
Recipient by Provider, and any studies or documents prepared during the review
of the Confidential Information by Recipient, its directors, officers,
employees, representatives or third parties acting for or in the same capacity
as Recipient (“Recipient’s Agents”), which contain or otherwise reflect such
information (collectively, the “Confidential Information”).  The term
“Confidential Information” does not include such parts of the information which
(i) are or become generally available to the public other than as a result of an
unauthorized disclosure by Recipient or Recipient’s Agents, (ii) become
generally available to Recipient on a non-confidential basis from a source which
is not known to Recipient to be prohibited from disclosing such information to
Recipient or (iii)

 

--------------------------------------------------------------------------------

* Pursuant to 17 CFR 240.24b-2, confidential treatment of the omitted
information has been requested and has been filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

 

 

are hereafter or were heretofore independently developed or compiled by
Recipient without use of the Confidential Information.  Recipient agrees to
treat the Confidential Information as confidential and proprietary and not to
use all or any part of the Confidential Information for any purpose other than
with respect to the Program, except upon Provider’s prior approval. Recipient
may disclose all or any part of the Confidential Information to such of
Recipient’s Agents who need to have access to such Confidential Information with
respect to the Program.  Recipient will be responsible for any breach of the
confidentiality provisions hereof by Recipient’s Agents.

 

 

 

Treatment of Confidential

Information:

 

All originals and copies of written Confidential Information in the hands of
Recipient and Recipient’s Agents, except for that portion which consists of
studies or other documents prepared by Recipient or Recipient’s Agents and such
copies which are necessary for bank or governmental regulatory compliance, will
be promptly destroyed or returned to Provider upon Provider’s request, except
for one copy of such documents or records retained in confidence by Recipient’s
counsel solely for the purpose of any dispute or anticipated dispute arising out
of the discussions or use of the Confidential Information.  That portion of the
Confidential Information which consists of studies or other documents prepared
by Recipient or Recipient’s Agents and such copies which are necessary for bank
or governmental regulatory compliance will be destroyed or held by Recipient and
kept confidential and subject to the terms of this Program Agreement.

 

 

 

Disclosure Required

 

by Law:

 

In the event that Recipient or Recipient’s Agents become legally compelled to
disclose any of the Confidential Information, Recipient will provide Provider
with notice thereof so that Provider may, at Provider’s sole cost and expense,
seek a protective order or other appropriate remedy.  Nothing herein shall
preclude the disclosure of any information compelled by law.

 

 

 

Term and Survival:

 

The foregoing provisions relating to Confidential Information will survive the
expiration or early termination of this Program Agreement and will, in any such
case, expire three (3) years from the date of such expiration or termination;
provided, however, that nothing herein will be deemed or construed to authorize
Recipient to disclose any information in violation of applicable laws.

 

Other Agreements:

 

Default:

 

Should Company fail to perform any act contemplated herein or any
representation, warranty or covenant contained herein, and the same shall
continue after five (5) business days written notice to Company from Textron
Financial regarding such failure, then Company shall be in default under this
Program.  A default under this Program Agreement shall also be deemed a default
under the Repurchase Agreement, any Credit Enhancement Indemnity, the Indemnity
Agreement, the Guaranty Agreement and any other agreement between the Company
and Textron Financial and, upon default hereunder, Textron Financial shall have
all of the rights and remedies provided for in this Program

 

--------------------------------------------------------------------------------

* Pursuant to 17 CFR 240.24b-2, confidential treatment of the omitted
information has been requested and has been filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

 

 

Agreement, in the Repurchase Agreement, any Credit Enhancement Indemnity, the
Indemnity Agreement, the Guaranty Agreement and any such other agreement and all
of the rights and remedies afforded Textron Financial at law and in equity.

 

 

 

Company

 

 

Disclaimers:

 

Solely as between Company and Textron Financial, Company hereby disclaims any
present or future security interest or other interest in its favor in the
collateral financed or refinanced for Dealers by Textron Financial (and in any
proceeds thereof), effective with respect to each Dealer as of the date that
Textron Financial first advances funds on behalf of such Dealer, unless and
until Company exercises its obligations, if any, under the Repurchase Agreement.

 

 

 

Insurance Proceeds:

Company shall, and hereby does, assign to Textron Financial all right, title,
claim and interest in and to any insurance proceeds with respect to any
collateral financed or refinanced by Textron Financial for any Dealer(s) unless
and until Company exercises its obligations, if any, under the Repurchase
Agreement.

 

 

 

No Partnership:

 

Textron Financial and Company agree that neither this Program Agreement nor the
Repurchase Agreement, nor any Credit Enhancement Indemnity, nor the Indemnity
Agreement create any partnership, joint venture or agency relationship between
them.

 

 

 

Entire Agreement:

 

This Program Agreement, together with any other written agreements duly executed
by the parties contemporaneously herewith or subsequent hereto addressing the
same subject matter, contains the entire understanding of the parties with
respect to the subject matter hereof.

 

 

 

Set-Off:

 

Company grants Textron Financial the right to set-off any amounts owed to
Textron Financial by Company against any amounts that may otherwise be due
Company, provided however that before Textron Financial exercises any such right
it shall give Company five (5) days written notice of its intent to take such
action.

 

 

 

Negotiated

 

 

Document:

 

This Program Agreement is a negotiated document and shall not be construed to
have meaning less favorable to one party merely because that party is deemed to
be the draftsman of this Program  Agreement or any part of it.

 

 

 

No Third Party

 

 

Beneficiaries:

 

The provisions of this Program Agreement are for the exclusive benefit of the
parties hereto, and nothing contained herein shall create any rights in any
Dealer or any other entity claiming to be a third party beneficiary, nor shall
it affect or impair any rights which either party hereto may have against any
Dealer or any other party.

 

 

 

No Agency:

 

This Agreement does not constitute either party hereto, or any of their
officers, directors or employees, as the agent or legal representative of the
other for any purpose whatsoever.

 

--------------------------------------------------------------------------------

* Pursuant to 17 CFR 240.24b-2, confidential treatment of the omitted
information has been requested and has been filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Assignments:

 

The Company may not assign any of its rights or obligations hereunder under the
Repurchase Agreement, under any Credit Enhancement Indemnity, or under the
Indemnity Agreement without the prior written consent of Textron Financial,
which consent shall not be unreasonably withheld.  Textron Financial may assign
its rights and obligations hereunder, under the Repurchase Agreement, under any
Credit Enhancement Indemnity, under the Indemnity Agreement, under the Guaranty
or under any Program loan (including, without limitation, assigning any Program
loans and/or Program loan balances under a Dealer account to a conduit or other
securitization vehicle).

 

 

 

Governing Law:

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF MINNESOTA WITHOUT REFERENCE TO CONFLICT OF LAW PRINCIPLES.  If any
provision of this Agreement in any way contravenes the public policy of any
state or jurisdiction where this Agreement is sought to be enforced, such
provision shall be deemed not to be a part of this Agreement and this Agreement
shall remain in full force and effect except as to the deletion of such
provision.

 

 

 

Waiver of Jury

 

 

Trial:

 

WITHOUT LIMITING THE SCOPE OF THE “ARBITRATION” PARAGRAPH SET FORTH BELOW, THE
PARTIES HERETO HEREBY WAIVE THEIR RIGHT TO TRIAL BY JURY OF ANY MATTER ARISING
OUT OF OR RELATING TO THIS PROGRAM AGREEMENT OR THE SUBJECT MATTER HEREOF.

 

 

 

Arbitration:

 

Any controversy or claim arising out of or related to this Program Agreement
(collectively, the “Disputes”) shall be settled by arbitration as hereinafter
provided. Such arbitration shall be the sole and exclusive forum for the
resolution of Disputes and any arbitral award in respect thereof shall be final
and binding, provided, however, upon the application of either the Company or
Textron Financial, as the case may be, and whether or not an arbitration
proceeding has yet been initiated, all courts having jurisdiction are hereby
authorized, and either the Company or Textron Financial is hereby authorized, to
so petition any such courts, to (a) issue and enforce in any lawful manner any
temporary restraining orders, preliminary injunctions and other interim measures
of relief as may be necessary to prevent harm to such applying party’s interests
or as otherwise may be appropriate pending the conclusion of arbitration
proceedings pursuant to this paragraph and (b) enter and enforce in any lawful
manner such judgments for permanent equitable relief as may be necessary to
prevent harm to Company’s or Textron Financial’s interests, as the case may be,
provided for in any such arbitral award following the issuance thereof. All
arbitration hereunder will be conducted in accordance with the Commercial
Arbitration Rules of The American Arbitration Association (“AAA”) (regardless of
whether such Rules are still in effect or the AAA is still in existence, as
hereinafter provided).  If the AAA is dissolved, disbanded or otherwise is
unavailable for any such arbitration, the Company and Textron Financial will
remain subject to this paragraph and any arbitration to be conducted hereunder
will be conducted by a recognized,

 

--------------------------------------------------------------------------------

* Pursuant to 17 CFR 240.24b-2, confidential treatment of the omitted
information has been requested and has been filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

 

 

impartial, independent arbitral forum of national standing mutually agreed upon
by the Company and Textron Financial using the aforesaid Commercial Arbitration
Rules as then most recently in effect (with such modifications in such Rules as
may be required by such other arbitral forum in order for such Rules to be
utilizable by such other arbitral forum). The Company and Textron Financial
agree that the arbitration shall be conducted by an arbitrator selected in
accordance with the aforesaid Commercial Arbitration Rules. Any such arbitrator
shall be independent and not in any way affiliated with either the Company or
Textron Financial or any affiliate thereof, and shall otherwise be a
disinterested and impartial party with respect to the particular Dispute. Any
such arbitrator shall be experienced in dealer floorplan financing. The
arbitrator will decide if any inconsistency exists between the Commercial
Arbitration Rules of the AAA in the relevant arbitral forum and the arbitration
provisions contained herein; if any such inconsistency exists, the arbitration
provisions contained herein will control and supersede such rules.  The site of
all arbitration proceedings will be in Chicago, Illinois. The arbitrator shall
apply only the law of the State of Minnesota (without giving effect to its
principles of conflicts of law) in reaching his/her determinations in respect of
any arbitral award.  The arbitrator shall make reasonably detailed findings of
fact and law in a writing in support of his/her decision. The arbitrator will
not have the authority to award exemplary, punitive or consequential damages.
All arbitration proceedings, including testimony or evidence at hearings, will
be kept confidential, although any award or order rendered by the arbitrator
pursuant to the terms of this paragraph may be entered as a judgment or order in
any state or federal court and accordingly enforced (including, without
limitation, the federal court in the federal judicial district which includes
the residence or place of business of the party against whom such award or order
was entered).  If either the Company or Textron Financial brings any other
action for judicial relief with respect to any Dispute, the party bringing such
action will be liable for and will immediately pay all of the other party’s
costs and expenses (including attorneys’ fees) incurred to stay or dismiss such
action and remove or refer such Dispute to arbitration.  If either the Company
or Textron Financial brings or appeals an action to vacate or modify an
arbitration award and such party does not prevail, such party will pay all costs
and expenses, including attorneys’ fees, incurred by the other party in
defending such action.  If either the Company or Textron Financial, as a
recipient of an arbitral award, enforces such award by obtaining a judgment or
order in respect thereof in any state or federal court against the other party
hereto and/or causes any such judgment or order to be executed or otherwise
enforced against such other party, such other party shall pay all court costs
and other expenses and reasonable attorney fees of the enforcing party in
respect thereof. This paragraph will survive the termination of this Program
Agreement.

 

 

 

Counterparts:

 

This Agreement may be executed in counterparts.

 

 

 

No Committed Line

 

 

Of Credit:

 

Nothing herein shall constitute a committed line of credit as to any particular
Dealer and Textron Financial shall not be bound to finance any particular Dealer
or any particular goods.

 

--------------------------------------------------------------------------------

* Pursuant to 17 CFR 240.24b-2, confidential treatment of the omitted
information has been requested and has been filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Affiliate Defined:

 

As used herein, any party which controls, is controlled by or under common
control with another party shall be deemed an “affiliate” of such other party. 
As used in the preceding sentence, the term “control” means the possession,
directly or indirectly, of the power to cause the direction of the management
and policies of a party, whether through the ownership of voting securities, by
contract or otherwise.

 

 

 

Further Assurances:

Company further agrees to do, execute and deliver, or cause to be done, executed
and delivered, and agrees to use its best efforts to cause its permitted
successors and assigns to do, execute and deliver, or cause to be done, executed
and delivered, all such further acts, transfers and assurances, for the better
assuring, conveying and confirming unto Textron Financial and its successors and
assigns, all and singular, the rights and benefits under this Program Agreement
and otherwise implementing the intention of the parties under this Program
Agreement, as Textron Financial and its successors and assigns reasonably shall
request.

 

 

 

Notices:

 

All notices pursuant to this Program Agreement shall be in writing and shall be
sent: (1) by certified mail, return receipt requested; or (2) via facsimile to
the fax number below, provided a copy is sent the same day by nationally
recognized overnight courier with receipt acknowledged.  Notices shall be sent
to the address of the applicable party set forth below, or such other address as
such party may designate from time to time in a notice to the other party.

 

 

 

Future

 

 

Assistance:

 

The Company and Textron Financial will continue to discuss ways in which Textron
Financial may provide operational and/or managerial assistance and expertise to
the Company on-site in Thief River Falls, Minnesota in connection with the
Company’s management and servicing of the Program.

 

 

 

Late Payment

 

 

Interest:

 

The Company agrees to pay interest to Textron Financial on any payment owing to
Textron Financial under the terms of this Program Agreement, the Repurchase
Agreement, any Credit Enhancement Indemnity or the Indemnity Agreement and not
paid when due in accordance with the terms thereof from the due date thereof to
the date of payment thereof at an annual rate of interest of  *.

 

--------------------------------------------------------------------------------

* Pursuant to 17 CFR 240.24b-2, confidential treatment of the omitted
information has been requested and has been filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Upon due execution by Textron Financial and Company, this Agreement shall
constitute a binding contract between Textron Financial and Company as of the
date first set forth above.

 

Textron Financial Corporation

 

By:

 

 

Name:

 

 

Title:

 

 

 

Address for notices:

 

Textron Financial Corporation

 

 

 

 

 

11575 Great Oaks Way

 

 

Suite 210

 

 

Alpharetta, Georgia 30022

 

 

 

 

 

Attention to the following:

 

 

 

 

 

Daniel Radley

 

 

Senior Vice President Credit

 

 

Facsimile: (770) 777-3348

 

 

 

 

 

Thomas H. Kaiser

 

 

Vice President and Assistant General Counsel

 

 

Facsimile: (770) 360-1458

 

Arctic Cat Sales Inc.

 

By:

 

 

Name:

 

 

Title:

 

 

 

Address for notices:

 

Arctic Cat Sales Inc.

 

 

601 Brooks Avenue South

 

 

Thief River Falls, MN 56701

 

 

 

 

 

Attention to the following: Tim Delmore

 

 

Facsimile: 218-681-5972

 

--------------------------------------------------------------------------------

* Pursuant to 17 CFR 240.24b-2, confidential treatment of the omitted
information has been requested and has been filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Exhibit 1

 

Servicing Guidelines

 

*

 

--------------------------------------------------------------------------------

* Pursuant to 17 CFR 240.24b-2, confidential treatment of the omitted
information has been requested and has been filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Exhibit 2

 

Form of Wholesale Security Agreement

 

[g23881kjimage004.jpg]

 

Textron Financial Corporation, Subsidiary of Textron Inc.

 

WHOLESALE SECURITY AGREEMENT

 

This Wholesale Security Agreement (this “Agreement”) is entered into, as of the
date set forth below, by the debtor identified below (“Debtor”) and Textron
Financial Corporation (“Secured Party”).  For purposes of this Agreement, any
party which controls, is controlled by, or is under common control with Debtor
or Secured Party, shall be deemed an affiliate of Debtor or Secured Party, as
appropriate.

 

1.                                       Grant of Security Interest; Description
of Collateral.

 

Debtor grants to Secured Party and its affiliates a security interest in the
following property (collectively, the “Collateral”):

 

See Attached Exhibit A

 

2.                                       Promise to Pay.

Debtor promises to pay to Secured Party the original invoice cost (“Invoice
Cost”) of each item of Collateral financed or refinanced for Debtor by Secured
Party pursuant to the terms of the invoice, the monthly inventory billing
statement, the Dealer Program Letter, finance plans or otherwise (in all cases,
a “Finance Plan”), together with interest and charges on the Invoice Cost as
specified in the applicable Finance Plan and this Agreement (collectively, the
“Total Debt”).  All payments hereunder and under each Finance Plan shall be made
payable to Secured Party and delivered to the address specified by Secured Party
from time to time.  Debtor agrees that all payments received by the Debtor shall
be held in trust for the Secured Party up to and including the amount of the
Total Debt attributable to such Collateral sold, until such time as said
payments are paid to Secured Party by or on behalf of Debtor.  Each payment
received from Debtor by Secured Party shall be applied:  first, with respect to
any particular item of Collateral, to accrued and unpaid late charges and
interest owing hereunder and under any applicable Finance Plan with respect to
such item of Collateral; and, thereafter, to the then outstanding Invoice Cost
of such item of Collateral (including all related charged costs on the invoice
related to such item of Collateral); second, to any other outstanding amounts
 of the Total Debt attributable to items of Collateral which have been disposed
of by Debtor more than thirty days prior to Secured Party’s receipt of payment,
but for which amounts are still due and owing to Secured Party by Debtor; and
third, the remainder of any such payment received by Secured Party to be
promptly paid to the Debtor, provided however, that in the event the Debtor is
in default hereunder or under any Finance Plan, then Secured Party may hold such
remaining payment as security for the payment of all other obligations of the
Debtor to Secured Party.

 

3.                                       Obligations Secured by the Collateral.

Each item of Collateral shall secure the payment and performance by Debtor
and/or its affiliates of all present and future indebtedness and obligations of
Debtor and/or its affiliates, of every kind and nature whatsoever, owing to
Secured Party and/or its affiliates.  Debtor acknowledges that Secured Party
shall be entitled to a purchase money security interest in the items of
Collateral financed by Secured Party for Debtor and agrees that the extent of
Secured Party’s purchase money priority in any such item of Collateral shall be
determined, at any time, by reference to the unpaid Total Debt attributable to
such item of Collateral.

 

4.                                       Collateral to Remain Personal Property;
Location of Collateral.

Debtor agrees that the Collateral shall at all times remain personal property,
shall not become affixed to or form a part of any real estate, and, except as
set forth in Paragraph 7, shall be located at Debtor’s place(s) of business set
forth below. Except as set forth in Paragraph 7, Debtor shall not remove any of
the Collateral from such location(s) (including moving any of the Collateral
between or among such locations) or change its principal place of business
without the prior written consent of Secured Party, which shall not be
unreasonably withheld.

 

5.                                       Disclaimer of Warranties; Unconditional
Nature of Obligations.

DEBTOR HEREBY ACKNOWLEDGES AND AGREES THAT:  (a) SECURED PARTY IS NOT THE
MANUFACTURER OR THE SELLER OF THE COLLATERAL; AND (b) SECURED PARTY HAS NOT MADE
ANY WARRANTY OR REPRESENTATION WITH RESPECT TO THE COLLATERAL OF ANY NATURE OR
KIND WHATSOEVER, EITHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, THE
MERCHANTABILITY OF THE COLLATERAL, ITS FITNESS FOR A PARTICULAR PURPOSE, ITS
COMPLIANCE WITH APPLICABLE LAWS AND REGULATIONS OR ITS NON-INFRINGEMENT OF THE
RIGHTS OF OTHERS.  Debtor agrees that it shall give notice to Secured Party of
any material defect or non-conformity in any shipment of the Collateral financed
by Secured Party, or any claim of a right to reject or revoke acceptance of such
Collateral for any reason, no later than five (5) days after delivery of such
Collateral.  NOTWITHSTANDING SUCH NOTICE, DEBTOR AGREES THAT ITS OBLIGATIONS TO
SECURED PARTY WITH RESPECT TO SUCH COLLATERAL SHALL BE ABSOLUTE AND
UNCONDITIONAL AT ALL TIMES AFTER SECURED PARTY HAS ADVANCED OR COMMITTED TO
ADVANCE ALL OR ANY PART OF THE INVOICE COST OF SUCH COLLATERAL TO THE SELLER
THEREOF.

 

--------------------------------------------------------------------------------

* Pursuant to 17 CFR 240.24b-2, confidential treatment of the omitted
information has been requested and has been filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

6.                                       Debtor’s Representations, Warranties
and Agreements.

Debtor represents and warrants to Secured Party that:  Debtor lawfully possesses
and owns each item of Collateral financed or refinanced by Secured Party for
Debtor; except for the security interest granted hereby, the Collateral is free
from, and will remain free from, all liens, claims, security interests or other
encumbrances; no financing statement covering the Collateral or its proceeds is
on file in favor of any party other than Secured Party; all information supplied
and statements made by Debtor in any financial or accounting statement or
application for credit delivered to Secured Party at any time is, or shall be,
true, correct, complete and genuine in all material respects when delivered and
there has been no material adverse change in the Debtor’s credit worthiness,
financial position or in the information provided by Debtor  to Secured Party in
the credit application or otherwise from the date of submission of such
information through the date of Debtor’s signing of this Agreement.  Debtor
agrees:  to defend, at Debtor’s own expense, any action, proceeding or claim
affecting the Collateral; to pay attorneys’ fees and all other expenses incurred
by Secured Party in enforcing its rights after Debtor’s default hereunder; to
pay promptly all taxes, assessments, license fees and other public or private
charges when levied or assessed against the Collateral, this Agreement, any
Finance Plan or payments to be made in connection therewith (such obligation
shall survive the termination of this Agreement); that if a certificate of title
is required by law with respect to any item of Collateral, Debtor shall obtain
such certificate and shall note the security interest of Secured Party thereon
and, in any event, shall do everything necessary or expedient to preserve or
perfect the security interest of Secured Party therein; that Debtor will not
misuse, fail to keep in good repair, secrete or, except as herein expressly
permitted, rent, lend, encumber or otherwise transfer any of the Collateral, or
except as set forth in Paragraph 7, use the Collateral for any purpose other
than for display or demonstration on Debtor’s premises without the prior written
consent of Secured Party; and that Secured Party may enter upon Debtor’s
premises at any reasonable time to inspect the Collateral and Debtor’s books and
records pertaining to the Collateral with the full cooperation and assistance of
Debtor.

 

7.                                       Disposition of Collateral by Debtor;
Release of Lien.

Debtor is a merchant engaged in the business of selling the Collateral and other
personal property of a kind similar to the Collateral.  Both Debtor and Secured
Party intend for Debtor to sell the Collateral, but only in the ordinary course
of its business as Debtor normally sells such Collateral.  Therefore, Debtor may
sell any item of Collateral provided that:  (a) Debtor is not in Default
hereunder (as defined below), (b) the price obtained for such item of Collateral
is not less than the unpaid Total Debt attributable thereto, and (c) in the
event Debtor receives proceeds from sale or other disposition, Debtor holds all
of the proceeds of any such sale in trust for, and promptly remits the unpaid
Invoice Cost of such item of Collateral to, Secured Party.  Debtor acknowledges
that Secured Party may extend financial accommodations, in an amount equal to
all or a portion of the Debtor’s sales price, to the purchaser or lessee of an
item of Collateral from Debtor.  In such a case, the unpaid Invoice Cost of such
item of Collateral and the amount to be financed by Secured Party may be offset
against one another to determine the amount payable by or to Debtor.

 

8.                                       Insurance and Risk of Loss.

At all times during the term of this Agreement, Debtor shall bear the entire
risk of loss or destruction of, or damage to, the Collateral.  Debtor will
procure and continuously maintain “all risk” property insurance covering each
item of Collateral for the full replacement value thereof, plus such other
insurance as Secured Party may specify from time to time.  Each policy of
insurance shall contain a standard Lender’s Loss Payable Endorsement in favor of
Secured Party, providing for, among other things, thirty (30) days prior written
notice to Secured Party of any cancellation, non-renewal or modification of such
coverage.  Secured Party’s acceptance of policies in lesser amounts in one
instance shall not be a waiver of Debtor’s obligations hereunder in any other
instances.  In the event of Debtor’s failure to secure and maintain insurance as
herein required, or should Debtor request Secured Party to secure insurance on
Debtor’s and Secured Party’s behalf, Secured Party may, to protect and insure
the Collateral, at its sole option, secure such insurance on behalf of Debtor
and charge Debtor the amounts necessary to procure such insurance..  Any amounts
expended by Secured Party in procuring such insurance shall become part of the
obligations so secured by the Collateral and Debtor hereby promises to pay to
Secured Party on demand any such amounts expended.  The cost of such insurance
may include: (i) premium expense; (ii) reasonable premium finance charges; and
(iii) reasonable fees for billing and other administrative services.  Secured
Party’s affiliates may act as insurance carrier, premium finance company and/or
insurance administrator, and may be compensated through premium charges,
commissions, premium rebates and fees.  Secured Party will promptly discontinue
any insurance purchased by Secured Party upon Debtor’s presentation of proper
evidence of valid insurance meeting the requirements of this Section.  Debtor
hereby agrees that Secured Party may act as Debtor’s representative in making,
adjusting and settling claims under or cancelling any such insurance policies
covering the Collateral, and endorsing Debtor’s name on any drafts, checks or
other instruments drawn by an insurer of the Collateral.

 

9.                                       Events of Default; Acceleration.

Debtor and Secured Party acknowledge that time is of the essence in this
Agreement.  The following are events of default (individually and collectively,
“Default”) under this Agreement permitting Secured Party to take such action
under Paragraph 10 of this Agreement as Secured Party deems necessary:

 

(a)                                  any of Debtor’s obligations to Secured
Party and/or any affiliate of Secured Party under this Agreement, any Finance
Plan or any other agreement are not paid or performed as required, or within any
grace period allotted by this Agreement or any Dealer Program Letter or Finance
Plan to so pay or perform;

 

(b)                                 there occurs a default by any affiliate of
Debtor under any agreement with Secured Party and/or any affiliate of Secured
Party, and said default is not cured on or before the expiration of any grace
period allotted by this Agreement or any Dealer Program Letter or Finance Plan;

 

(c)                                  any sale or other disposition of the
Collateral is made by Debtor other than in compliance with Paragraph 7 hereof;

 

(d)                                 Debtor breaches any representation, warranty
or covenant contained herein or in any other instrument or agreement delivered
by Debtor to Secured Party or any affiliate of Secured Party in connection with
this Agreement or any other transaction;

 

(e)                                  Debtor dies, ceases to do business as a
going concern or there occurs a material change in the ownership or management
of Debtor’s business;

 

(f)                                    any of the Collateral is lost, damaged or
destroyed and Debtor fails to pay to Secured Party, within five (5) days
thereafter, the unpaid Invoice Cost of such Collateral unless there is an
unreconciled insurance claim;

 

(g)                                 Debtor becomes insolvent or bankrupt; makes
an assignment for the benefit of creditors or consents to the appointment of a
trustee or receiver; a trustee or a receiver is appointed for Debtor or for a
substantial part of its property without its consent and such trustee or
receiver is not removed within a period of thirty (30) days; bankruptcy,
reorganization or insolvency proceedings are instituted by or against Debtor
and, if instituted against Debtor, are not dismissed within a period of thirty
(30) days; or if any of the foregoing occurs with respect to any guarantor or
other party liable for any of Debtor’s and/or its affiliates obligations to
Secured Party and/or its affiliates;

 

--------------------------------------------------------------------------------

* Pursuant to 17 CFR 240.24b-2, confidential treatment of the omitted
information has been requested and has been filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

(h)                                 all or any part of the Collateral is
attached, levied or seized upon in any proceeding and such process is not
discharged or bonded within ten (10) days;

 

(i)                                     Secured Party concludes that the
prospect of payment or performance of Debtor’s and/or its affiliates obligations
to Secured Party and/or its affiliates is impaired by reason of a material
adverse change in the business prospects or financial condition of Debtor; or

 

(j)                                     any guarantor, surety or endorser for
any of Debtor’s and/or its affiliates obligations to Secured Party and/or its
affiliates dies, defaults in any obligation or liability owing to Secured Party
or any affiliate of Secured Party, or any guaranty of the obligations secured
hereby is terminated.

 

If Debtor is in default hereunder, the indebtedness herein described and all
other debts then owing by Debtor to Secured Party and/or its affiliates under
this Agreement or any other present or future agreement shall, if Secured Party
or any such affiliate shall so elect, become immediately due and payable.

 

10.                                 Secured Party’s Remedies After Default;
Consent to Enter Premises.

Upon a default hereunder, and at any time thereafter, Secured Party shall have
all of the rights and remedies of a secured party under the Uniform Commercial
Code and any other applicable laws, including the right to collect from Debtor
any deficiency remaining after disposition of the Collateral.  Debtor agrees
that Secured Party may, by itself or through an agent, without notice to any
person and without judicial process of any kind other than required by
applicable law, enter into any premises or upon any land owned, leased or
otherwise under the apparent control of Debtor where Secured Party concludes the
Collateral may be, and on a temporary basis and solely for purposes of
repossession disassemble or render unusable, and/or repossess all or any items
of the Collateral. Debtor expressly waives all rights to possession of the
Collateral after default and all claims for injuries suffered through or loss
caused by such entering and/or repossession by Secured Party.  Debtor shall,
upon demand by Secured Party, assemble the Collateral and return it to Secured
Party at a place designated by Secured Party.  Secured Party will give Debtor
reasonable notice of the time and place of any public sale of the Collateral or
of the time after which any private sale of the Collateral or any other intended
disposition thereof is to be made.  The requirement of reasonable notice shall
be met if such notice is mailed to the notice address of Debtor shown herein at
least ten (10) days before the time of the sale or other disposition of the
Collateral.  Debtor agrees that the repurchase of any item of Collateral by the
manufacturer or any distributor thereof shall constitute a commercially
reasonable private sale of the Collateral by Secured Party, if the price
obtained is equal to:  (a) the then outstanding Invoice Cost of such item of
Collateral, minus (b) amounts incurred, if any, to restore such item of
Collateral to the equivalent of unused condition.  Expenses of retaking,
holding, preparing for sale, selling and the like shall include attorney’s fees
and other legal expenses.  Debtor understands that Secured Party’s rights are
cumulative and not alternative.

 

11.                                 Waiver of Defaults; Agreement Inclusive.

Secured Party may, in its sole discretion, waive a default or cure a default at
Debtor’s expense.  Any such waiver in any particular instance or any waiver of a
particular default shall not be a waiver of any other defaults at the same time
or at any other time.  No modification or change in this Agreement, or
supplement hereto, shall bind Secured Party unless in writing and signed by an
authorized officer of Secured Party.

 

12.                                 Financing Statements; Financial Information.

Debtor shall execute all financing statements or other instruments which Secured
Party reasonably deems to be necessary or appropriate to protect and perfect its
security interest in the Collateral.  Debtor authorizes Secured Party to file a
financing statement with respect to the Collateral signed only by Secured Party
and/or to file a reproduction of this Agreement or a reproduction of a financing
statement.  Unless waived by Secured Party, Debtor will deliver to Secured
Party, within one hundred and twenty days (120) after the close of each fiscal
year of Debtor, Debtor’s balance sheet and statement of income (“Financial
Statements”),)presenting fairly the financial condition of Debtor as of the date
thereof and for the period then ended.  The Secured Party has the right to
request updated financial information at any time.  Upon such request, such
information provided shall  fairly present the financial condition of Debtor as
of the date thereof and for the requested period most recently ended.

 

13.                                 Miscellaneous.

Secured Party may correct patent errors herein and fill in blanks.  Secured
Party will further undertake to fill in all blanks and missing information, if
any, in the lending documents upon receipt of executed documents by the Debtor,
and will further undertake to then send a copy of said lending documents to the
Debtor.  Any provisions hereof contrary to, prohibited by, or invalid under
applicable law, shall be inapplicable hereto, deemed omitted herefrom, and shall
not invalidate the remaining provisions hereof.  Secured Party may establish a
credit limit for Debtor and may adjust such credit limit from time to time. 
Such credit limit will not constitute a committed line of credit.  It is the
intention of Secured Party not to charge interest pursuant to the Finance Plans
at a rate in excess of the highest rate permitted by applicable law.  Interest
on any outstanding loan amount shall be spread over the entire period that such
loan amount is outstanding.  Any such excess charges paid by Debtor to Secured
Party shall be applied to reduce the applicable loan amount outstanding or
refunded to Debtor, as appropriate.  Debtor acknowledges receipt of a true copy
hereof and waives notice of Secured Party’s acceptance hereof.  If Debtor is a
corporation, Debtor represents that this Agreement is executed pursuant to
authority of its Board of Directors and constitutes the valid and binding
obligation of Debtor.  If more than one party executes this Agreement as Debtor,
their obligations under this Agreement are joint and several.  Debtor may not
assign its rights or delegate its obligations hereunder without the prior
written consent of Secured Party.  All notices hereunder shall be in writing and
delivered or sent to the respective addresses set forth herein, or such other
address as either Secured Party or Debtor may hereafter designate to the other. 
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Rhode Island, without reference to applicable conflict of law
principles.

 

The parties hereto have executed this Agreement as
of                                 .

 

--------------------------------------------------------------------------------

* Pursuant to 17 CFR 240.24b-2, confidential treatment of the omitted
information has been requested and has been filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

SECURED PARTY:

DEBTOR:

 

 

TEXTRON FINANCIAL CORPORATION, for itself and as
agent for its affiliates

 

 

 

 

By:

 

 

By:

 

 

Print Name:

Print Name:

 

 

Print Title:

Print Title:

 

 

 

 

 

 

Secured Party’s address for notices: 11575 Great Oaks Parkway, Ste 210

WITNESS FOR DEBTORS SIGNATURE:

Alpharetta, GA  30022

 

 

 

Name:

 

 

Debtor’s  trade names (if any):

Home Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor’s other places of business where the collateral may be located:

Debtor’s principal place of business and address for notices:

 

 

Street:

 

 

Street:

 

 

City:

 

 

City:

 

State:

 

 

County:

 

Zip:

 

 

County:

 

Zip:

 

 

 

 

 

Name (s) of Debtor’s other  partner(s) (if applicable):

Street:

 

 

 

 

City:

 

 

 

 

County:

 

Zip:

 

 

 

 

 

Exhibit 3

 

*

 

 

Exhibit 4

 

*

 

--------------------------------------------------------------------------------

* Pursuant to 17 CFR 240.24b-2, confidential treatment of the omitted
information has been requested and has been filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------